       Case 3:19-cv-02561-WHO Document 137 Filed 07/14/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11

12   WARREN GARDNER, et al.,              Case No. 3:19-cv-02561-WHO
13                     Plaintiffs,        [PROPOSED] ORDER REGARDING
                                          PLAINTIFF DEPOSITIONS
14         v.
                                          Hon. William H. Orrick
15   STARKIST CO.,

16                     Defendant.

17
     TARA DUGGAN, et al.,                 Case No. 3:19-cv-02562-WHO
18
                       Plaintiffs,
19
           v.
20
     TRI-UNION SEAFOODS, LLC,
21
                       Defendant.
22

23

24

25

26
27

28

                                              [PROPOSED] ORDER RE PLAINTIFF DEPOSITIONS
                                                Case Nos. 3:19-cv-02561-WHO; 3:19-cv-02562-WHO
        Case 3:19-cv-02561-WHO Document 137 Filed 07/14/21 Page 2 of 3




 1           Having considered the Joint Discovery Dispute Statement Regarding Plaintiff

 2   Depositions, all relevant briefing, any oral argument by the parties, and good cause shown,

 3   it is hereby ORDERED that:

 4           1.      Background. To the extent feasible, and except for good cause shown,

 5   Plaintiffs shall be deposed only once across the Related Actions. If both Defendants in the

 6   Related Actions wish to question an adverse or non-party Plaintiff, both Defendants should

 7   participate in a single deposition of that Plaintiff.

 8           2.      Notice and Conduct of the Deposition.

 9           A deposition notice of any Plaintiff from either Defendant shall be considered notice

10   on behalf of both Defendants. Notwithstanding the foregoing, a Defendant may only notice

11   and participate in the deposition of an adverse Plaintiff. For example, StarKist may not

12   notice or participate in the deposition of Plaintiff Tara Duggan. Similarly, COSI may not

13   notice or participate in the deposition of Plaintiff Warren Gardner.

14           3.      Coordination and Admissibility. Defendants shall coordinate to avoid

15   duplicative questioning during each Plaintiff deposition. Accordingly, regardless of the

16   Party affiliation of the questioning attorney, the testimony of any Plaintiff shall be

17   admissible in each of the Related Actions to the same extent as if taken in one of the Related

18   Actions exclusively by counsel of record in that action. The Parties reserve all other rights

19   to object to the admission of such testimony in any Action, for example, objections based

20   upon relevance or the rules of evidence.

21           4.      Duration. Except by agreement of the Parties or a Court order allowing

22   additional time, the length of the deposition of any Plaintiff shall not exceed seven (7) hours

23   of examination on the record over one day, not including any examination by counsel for

24   Plaintiffs.

25           5.      Confidentiality. To the extent that a Plaintiff is examined about a document

26   or subject designated as CONFIDENTIAL pursuant to the Stipulated Protective Order for
27   Standard Litigation in either of the Related Actions (Gardner Dkt. No. 96 and Duggan Dkt.

28   No. 69; together, the “Protective Orders”), that document and/or the relevant portion of the
                                                   1
                                                              [PROPOSED] ORDER RE PLAINTIFF DEPOSITIONS
                                                                Case Nos. 3:19-cv-02561-WHO; 3:19-cv-02562-WHO
        Case 3:19-cv-02561-WHO Document 137 Filed 07/14/21 Page 3 of 3




 1   deposition transcript:

 2                  a.        may be disclosed to the other Defendant’s Outside Counsel of

 3          Record (as defined in the Protective Orders) where the designation was made by a

 4          Defendant; and

 5                  b.        shall be deemed to be designated as CONFIDENTIAL pursuant to

 6          both of the Protective Orders where the designation was made by a Plaintiff.

 7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 8

 9

10   DATED: July 14, 2021                                  _______________________________
                                                           The Honorable William H. Orrick
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
                                                            [PROPOSED] ORDER RE PLAINTIFF DEPOSITIONS
                                                              Case Nos. 3:19-cv-02561-WHO; 3:19-cv-02562-WHO
